Per Curiam:

In Rollins v. Fearnley Investment and Real Estate Company et al., 25 Colo. App. 85, 136 Pac. 95, the judgment of the District Court of Arapahoe County was affirmed, and plaintiff in error prosecutes a writ of error in this court to the judgment of the court of appeals.
We are satisfied, after a full and critical examination of the entire record in the case, that the findings of fact and conclusions of law reached by the District Court were correct. The Court of Appeals, upon the record, reached a like conclusion, which seems to us also to be fully warranted on the facts and law. Being satisfied that the findings of fact in the case are abundantly supported by the evidence, and that the law applicable to the facts has been properly applied, the judgment of the Court of Appeals, as well as the judgment of the District Court, should be affirmed, and it is so ordered. Let the remittitur issue to the District Court of Arapahoe County.

Judgment affirmed.

Decision en banc.